Citation Nr: 0506874	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend 


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 

INTRODUCTION

The veteran is reported to have had active service from 
October 1943 to August 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  That decision found that 
new and material evidence had not been presented to reopen a 
claim for service connection for right knee disability.    


FINDING OF FACT

The veteran has not submitted new and material evidence with 
regard to his right knee disability.      


CONCLUSION OF LAW

The veteran has not submitted new and material evidence that 
would warrant reopening his claim for service connection.  
The RO's May 1959 rating decision is therefore final.  38 
U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.200, 20.302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
generally applicable to the claim pending on appeal.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is satisfied that the RO has sufficiently met its 
required duties under the VCAA.  The Board first finds that 
the RO met its duties to notify in this case.  In this 
assessment, the Board has considered the objection made in 
the veteran's September 2004 Board hearing by the veteran's 
representative that the RO failed to provide the veteran 
ample notice with regard to his claim to reopen.  After 
careful review of the record, the Board finds that sufficient 
notice has been provided.  

VA's duty in this case was to inform the veteran that his 
service connection claim for a knee injury had been finally 
decided, and that in order for him to reopen this claim - and 
thereby address anew his claim that active service caused or 
aggravated his knee disability - he had to first present new 
and material evidence.  The RO sufficiently informed the 
veteran of this requirement in response to the veteran's non-
original compensation claim, wherein the RO advised the 
veteran by letter dated in September 2002 of the evidence 
that would substantiate the veteran's claim, and the 
responsibility for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this letter, the 
RO defined for the veteran what would be considered new and 
material evidence in the context of VA adjudication of the 
veteran's service connection claim.  In particular, the RO 
succinctly noted that, in order to prevail, the veteran had 
to submit evidence that applied to the specific issue 
underlying his denied service connection claim.  Then in June 
2003, at the veteran's personal hearing, the RO's decision 
review officer detailed the requirements faced by the veteran 
in his attempt to submit new and material evidence and 
thereby reopen his claim.  The Statement of the Case, dated 
in September 2003 and provided to the veteran and his 
representative that same month, also provided notice to the 
veteran and his representative on requirements to reopen a 
previously denied service connection claim.  

Therefore, because the veteran had been continually apprised 
for approximately 12 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

Second, the Board finds that the RO met its duty to assist by 
making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file.  The file 
contains the veteran's available service medical records, 
private medical records, and VA treatment records.  
Furthermore, to further develop his claim, the veteran was 
provided the opportunity to testify at two hearings on this 
appeal.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

Whether New and Material Evidence has been Submitted to 
Reopen the Claim

I.	Background

By rating decision dated in August 1944, VA originally 
service connected the veteran's knee injury at 10 percent 
disabling.  From December 1944, the RO assigned a 30 percent 
evaluation.  

In a rating decision dated in May 1956, the RO severed the 
veteran's service connection award after finding the original 
grant clear and unmistakable error.  The RO based this 
decision on evidence showing that the veteran injured his 
knee prior to service in a 1939 motorcycle accident, and on 
the absence of evidence showing that the injury was 
aggravated while the veteran served on active duty.  The RO 
particularly relied on medical notes dated in July 1944 - 
approximately seven months following the veteran's 
commencement of active service - which state that due to an 
old knee injury, the veteran had completed no duty since 
induction.  

There are no records dated prior to the veteran's discharge 
that refer to an in-service injury or to an aggravation of a 
preexisting injury.  However, a VA treatment note dated in 
December 1944, approximately four months following discharge, 
does state that the veteran injured his knee while drilling 
in October 1943.  

The veteran appealed the May 1956 decision to the Board, 
which rendered a decision in July 1957 affirming the RO's 
severance of the veteran's service connection award.  After 
that Board decision, the veteran again filed a service 
connection claim for his right knee.  In a May 1959 rating 
decision, the RO denied this claim.  

In August 2002, the veteran attempted to reopen his service 
connection claim.      

II.	Laws and Regulations

Recent regulations changed the VA's definition of "new and 
material evidence."  This change applies prospectively to all 
requests to reopen that are made on or after August 29, 2001.  
See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 38 
C.F.R. § 3.156(a) (2003)].  Because the veteran filed his 
request to reopen this claim after that date (in August 
2002), this regulatory change is applicable here.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

III.	Analysis

The veteran's claim of service connection for a right knee 
disorder was last denied in a May 1959 rating decision.  The 
veteran did not file a notice of disagreement with this 
decision and, therefore, did not later perfect an appeal to 
the Board via the filing of a VA Form 9 substantive appeal.  
Accordingly, the RO's May 1959 rating decision subsequently 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004).  

The Board must now determine whether the RO correctly 
concluded in its December 2002 rating decision that no new 
and material information has been submitted to reopen the 
veteran's claim.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).
  
In support of the effort to reopen his claim, the veteran 
appeared at two hearings, solicited testimony from an 
acquaintance appearing at one of the hearings, submitted 
medical records reflecting private and VA treatment, and 
submitted statements from his brother and from a treating 
private physician.  

This is new information associated with the claims folder 
since the last final rating decision in May 1959.  
Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that none of the new 
information is material.  By itself, or with previous 
evidence of record, none of the new evidence relates to the 
unestablished fact necessary to substantiate the veteran's 
claim.  The new evidence does not pertain to the specific 
reason the veteran's claim was denied in May 1959 - i.e., it 
is not medical evidence showing that the veteran's current 
knee disability was incurred in the line of duty or was 
aggravated by active duty.  See 38 U.S.C.A. § 1110 (2002); 38 
C.F.R. § 3.303(a) (2004).  In particular, the Board notes 
that the physician's letter submitted by the veteran - from 
F.L.G., MD - does not establish this fact.  The letter merely 
summarizes evidence of the veteran's knee injury since 1943 
and then comments that "surgery might have improved his 
right knee condition."    

What the new evidence does show - as evidence showed in 1959 
- is that the veteran has a current disability, that he had 
this disability while in service, and that he and his 
witnesses claim that he was sound upon entering service.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  In 1959, the 
record contained the veteran's statements attesting to being 
of sound condition upon entry into active service, contained 
statements from family members and acquaintances supporting 
such, contained service medical records showing a knee 
disability while in service, and contained VA medical records 
showing a current disability.  Likewise, the new evidence 
submitted by the veteran contains his own statements that he 
was sound upon entry into active service, contains lay 
statements from an acquaintance and family member attesting 
to his sound condition upon entry into service, contains VA 
medical records showing that he has a current knee 
disability, and contains a letter from a physician attesting 
to the knee injury.   

As was the case in 1959, the evidence submitted by the 
veteran would fail to satisfy criteria necessary to warrant a 
grant of service connection for right knee disability.  Id.  
As such, the Board finds that the new information does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  38 C.F.R. § 3.156(a).

 







ORDER

In the absence of new and material evidence, the RO's May 
1959 rating decision denying the veteran's claim is deemed 
final, and the appeal is denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





  






 Department of Veterans Affairs


